Execution Copy Share Sale Agreement Dated as of the 30th day of June, 2009 By and between: HOMI Israel Ltd, an Israeli company, #512482787, whose address for the purposes of this Agreement shall be Gav-Yam Centre, Building #3,3rd Floor, 9 Shenkar Street, Herzliya Pituach 46725, Israel; Fax: +972-9-9728626, e-mail: danielcohen@my-homi.com, with a mandatory copy to Reif & Reif Law Offices, 17-4 Yitzchak Rabin Road, Bet Shemesh 99585, Israel, Fax: +972-2-999-7993, e-mail: Mail@ReifLaw.com;(“Seller”); And: Hotel Outsource Management International, Inc.,a Delaware corporation whose address for the purposes of notices sent under this Agreement shall be One Embarcadero Center, Suite 500, San FranciscoCA 94111, Fax: +1-415-433 5994, e-mail: danielcohen@my-homi.com, with a mandatory copy to Reif & Reif Law Offices, 17-4 Yitzchak Rabin Road, Bet Shemesh 99585, Israel, Fax: +972-2-999-7993, e-mail: Aryeh@ReifLaw.com; (“Buyer”); Whereas: Seller is the registered and beneficial owner of 1,800 ordinary shares in the Israeli company, HOMI (Operation 99) Ltd, Company No. 512805193 (the “Company”), which shares constitute 100% of the Company’s issued and outstanding share capital (the “Transaction Shares”); and Whereas: Company sold and assigned to Seller all of Company’s business, pursuant to that certain Business Sale Agreement, dated as of 16 February 2009; and Whereas: Company distributed, as a dividend to Seller, all of its profits, pursuant to the resolutions of Company’s Board of Directors, dated 30 June 2009, with said dividend being effective as of 1 January 2009; and Whereas: Company currently has no assets of any kind and no debts and/or liabilities of any kind; and Whereas: Seller wishes to sell and assign the Transaction Shares to Buyer and Buyer wishes to acquire and take assignment of the Transaction Shares from Seller, all in accordance with and subject to the terms and conditions set forth herein; Therefore, the Parties have made condition and agreed as follows: 1. Sale and Assignment of Transaction Shares 1.1 With retroactive effect as of 1st January 2009 (the “Effective Date”), Seller sells and assigns Transaction Shares to Buyer and Buyer acquires and takes assignment of Transaction Shares from Seller, subject to payment of the Purchase Price (as defined below). 1.2 Seller represents and warrants that Transaction Shares constitute 100% of the Company’s issued and outstanding share capital, and are free and clear of all liens, claims, encumbrances and third party rights of any kind. 2. Purchase Price In consideration of the Transaction Shares, Buyer will pay to Seller the sum of 2 Share Sale Agreement HOMI Israel - HOMI Inc. Execution Copy 3. Miscellaneous No Amendment to this Agreement, or any part thereof, shall be valid or binding upon the Parties unless drawn up in writing and signed by both Parties. The Preamble, and any Appendices, Exhibits or Schedules to this Agreement, constitute an integral part hereof. The headings used in this Agreement are for convenience of reference only and will not be used in the construction of this Agreement. Any use of the word “including” in this Agreement shall be construed as meaning “including, without limitation”, unless expressly stipulated to the contrary.
